Exhibit 10.2

 



SECURITY AGREEMENT

 

This Security Agreement (this “Agreement”) is entered into effective as of March
7, 2017 (the “Effective Date”) by and between Singular Payments, LLC, a Florida
limited liability company (“Debtor”), and Payment Data Systems, Inc., a Nevada
corporation (“Secured Party”).

 

1.       Security Interest. Subject to the terms and provisions of this
Agreement, Debtor grants to Secured Party a continuing first lien on and
security interest (the “Security Interest”) in and to the Collateral (as defined
herein), and grants, bargains, sells, transfers and assigns to Secured Party the
Collateral, to secure the payment and performance of the Obligation (as defined
herein).

 

2.       Obligation. This Agreement and the Security Interest granted hereby
secure the following described obligations (collectively, the “Obligation”):

 

(a)       The payment and performance by Debtor of its indebtedness and
obligations under that certain line of credit promissory note of even date
herewith between Debtor (as borrower thereunder) and Secured Party (as lender
thereunder) in the original principal amount of up to a maximum amount of
$500,000.00 (such note is hereinafter referred to as the “Note”);

 

(b)       All costs incurred by Secured Party to obtain, preserve, and enforce
this Agreement, to collect and enforce the Obligation, and to maintain and
preserve the Collateral, including specifically, but without limitation, all
taxes, assessments, reasonable attorneys’ fees and legal expenses and expenses
of sale; and

 

(c)       All other indebtedness, obligations and liabilities of Debtor to
Secured Party of any kind and whenever accrued, whether accrued before or after
the date of this Agreement.

 

3.       Collateral. The Security Interest granted hereby covers the following
collateral (the “Collateral”): (i) all of Borrower’s personal property,
machinery, equipment, furniture and fixtures (as “fixtures” is defined in the
Texas Business and Commerce Code), (ii) all rights of Borrower for payments of
goods sold or leased, or to be sold or leased, or for services rendered or to be
rendered, however evidenced or incurred, including without limitation all
accounts receivable, instruments, chattel paper and general intangibles, all
returned or repossessed goods and all books, records, computer tapes, programs
and ledger books arising therefrom or relating thereto, whether now owned or
hereafter acquired or arising, (iii) all presently owned and hereafter acquired
inventory of Borrower (including, without limitation, all goods now or hereafter
held for sale or lease or furnished or to be furnished under contracts of
service or raw materials), work in process and materials used or consumed in
business, (iv) all intellectual property of Debtor, including, without
limitation, all patents, copyrights and marks; (v) all rights under any and all
contracts of Debtor with third parties; (vi) all insurance policies relating in
whole or in part to any of the foregoing, (vii) all Proceeds (as defined
herein), (viii) all substitutions for and replacements of and all additions and
accessions to any of the foregoing, (ix) all guaranties and security for any of
the foregoing, and (x) all the rights, title and interest of Debtor in and to
all books and records relating in whole or in part to any of the foregoing.

 

Security Agreement

Page 1 of 11

 

 



As used herein, the term “Proceeds” shall have the meaning assigned to it under
the Texas Business and Commerce Code (the “Code”) and, to the extent not
otherwise included, shall include, but not be limited to, (i) any and all
proceeds of any insurance, causes and rights of action, settlements thereof,
judicial and arbitration judgments and awards, and indemnity, warranty or
guaranty payments payable to Debtor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to Debtor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental department, commission, board, bureau, authority,
agency or body (domestic or foreign), (iii) all claims of Debtor for losses or
damages arising out of or related to or for any breach of any agreements,
covenants, representations or warranties or any default under any of the
foregoing Collateral (without limiting any direct or independent rights of
Secured Party with respect to the Collateral), and (iv) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.

 

4.       Debtor’s Warranties.

 

(a)       Financing Statements. No financing statement covering the Collateral
or any Proceeds thereof is on file in any public office.

 

(b)       Ownership Free of Encumbrances. Except the Security Interest granted
hereby, Debtor now owns the Collateral free from any lien, security interest,
claim or encumbrance.

 

(c)       Books and Records. All books, records and documents relating to the
Collateral are and will be genuine and in all respects what they purport to be.

 

(d)       First Lien on Collateral. The Security Interest granted to the Secured
Party pursuant to this Agreement constitutes and creates a valid and continuing
first lien on and first security interest in the Collateral in favor of the
Secured Party, prior to all other liens, encumbrances, security interests,
chattel mortgages, privileges, statements of assignment and rights of others.
The Agreement is enforceable as such as against any third parties, including,
without limitation, any owner of real property in any state where any of the
Collateral is or may hereafter be located and as against any purchaser of such
real property and any present or future creditor obtaining a lien on such real
property. All action necessary or desirable to perfect the Security Interest in
each item of the Collateral in each state in which any item of Collateral is or
will be located has been or will forthwith be duly taken.

 

(e)       Condition of Collateral. All inventory constituting part of the
Collateral (if applicable) is in all respects good and merchantable inventory
and is not obsolete.

 

(f)       Power and Authority. Debtor has full power, authority and legal right
to pledge all of the Collateral pursuant to this Agreement.

 

Security Agreement

Page 2 of 11

 

 



(g)       Due Authorization, Execution and Delivery. This Agreement has been
duly authorized, executed and delivered by Debtor and constitutes the legal,
valid and binding obligation of Debtor enforceable in accordance with its terms.

 

(h)       Consents. No consent of any other party (including, without
limitation, creditors of Debtor) and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority, domestic or foreign, is required
to be obtained by the Debtor in connection with the execution, delivery or
performance of this Agreement.

 

(i)       No Conflict. The execution, delivery and performance of this Agreement
will not violate any provision of any applicable law or regulation or of any
order, judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, or of the certificate of formation, certificate
of limited partnership, certificate of incorporation, certificate of
organization, articles of incorporation, articles of organization, partnership
agreement, bylaws, regulations or company agreement of Debtor or of any
securities issued by Debtor, or of any mortgage, indenture, lease, contract, or
other agreement, instrument or undertaking to which Debtor is a party or which
purports to be binding upon Debtor or upon any of its assets, and will not
result in the creation or imposition of any lien, charge or encumbrance on or
security interest in any of the assets of Debtor except as contemplated by this
Agreement.

 

5.       Debtor’s Covenants.

 

(a)       Ownership of Collateral. At the time Debtor pledges, sells, assigns,
transfers to Secured Party or grants to Secured Party a Security Interest in any
Collateral or any interest therein, Debtor shall be the absolute owner thereof
and shall have the absolute right to pledge, sell, assign or transfer the same.
Debtor shall defend the Collateral against all claims and demands of all persons
at any time claiming the same or any interest therein adverse to Secured Party.

 

(b)       Maintenance. Debtor shall keep the Collateral free from liens and
security interests other than the Security Interest created hereby, and shall
not create or suffer to exist any lien or security interest in Collateral
hereafter acquired except for the Security Interest hereby granted. Debtor shall
pay all costs necessary to obtain, preserve, defend and enforce the Security
Interest, collect the Obligation, and preserve, defend, enforce and collect the
Collateral, including specifically, but without limitation, the payment of
taxes, assessments, reasonable attorneys’ fees and legal expenses, and expenses
of sales. Whether the Collateral is or is not in Secured Party’s possession, and
without any obligation to do so, Secured Party may, at its option, pay any such
costs and expenses, discharge encumbrances on the Collateral, and pay for
insuring the Collateral. Debtor each agrees to reimburse Secured Party on demand
for any payments so made and until such reimbursement, the amount of any such
payment shall be a part of the Obligation. Debtor shall, at its sole expense,
maintain the Collateral in first class condition and shall comply with industry
standards, applicable laws and regulations, and requirements for enforcing
warranty claims.

 

Security Agreement

Page 3 of 11

 

 



(c)       Information and Inspection. Debtor shall furnish to Secured Party any
reports and other information with respect to the Collateral requested by
Secured Party, will allow Secured Party to inspect the Collateral at any time
and wherever located, and will allow Secured Party to inspect and copy, or will
furnish Secured Party with copies of, all records relating to the Collateral and
the Obligation.

 

(d)        Additional Documents. Debtor shall furnish Secured Party with
financing statements upon request and Debtor shall sign any other documents or
instruments furnished by Secured Party which are necessary in the judgment of
Secured Party to obtain, maintain and perfect the Security Interest in any
applicable jurisdiction, and any expense of Secured Party so incurred shall be a
part of the Obligation. In this regard, Debtor agrees to execute any and all
other financing statements and security devices as Secured Party may request to
perfect or continue perfection of the Security Interest under the laws of any
state in which the Collateral is located.

 

(e)       Books of Account. Debtor will, at all times, maintain accurate books
and records with respect to the Collateral. Secured Party, at its sole cost and
expense, is hereby given the right to audit the books and records of Debtor
relating to said Collateral at any time, and from time to time, as Secured Party
deems proper. At Secured Party’s request, Debtor shall cause to be marked
conspicuously all documents constituting the Collateral with a legend in form
and substance satisfactory to Secured Party.

 

(f)       Location of Collateral. Debtor shall give Secured Party written notice
of each office of Debtor in which records of Debtor pertaining to Collateral are
kept, or will be kept, in any of said office, offices, location, or locations.
Except as such notice is given, all records of Debtor pertaining to the
Collateral are and shall be kept at Debtor’s address as shown herein.

 

(g)       Notice of Changes. Debtor will notify Secured Party of any material
change occurring in or to the Collateral, of a change in Debtor’s mailing
address, or in any material change in any fact or circumstance warranted or
represented by Debtor in this Agreement or furnished to Secured Party, or if any
Event of Default occurs, prior to or immediately following the occurrence
thereof.

 

(h)       Use and Disposition of Collateral. Debtor will not use the Collateral
illegally or encumber the same without the prior written consent of Secured
Party. Without the prior written consent of Secured Party, Debtor will not sell,
lease, otherwise transfer, hypothecate or anticipate the Collateral, except that
Debtor may sell inventory in the ordinary course of business for fair value
(including the giving of trade discounts in arms-length transactions).

 

(i)       Removal of Collateral. Debtor will not remove any material portion of
the Collateral from its present location to another State or local jurisdiction
in which Secured Party determines that the Security Interest granted hereby may
not be perfected, unless and until Debtor: (i) gives the Secured Party prior
written notice of such intended move and receives the written consent of the
Secured Party, and (ii) provides the Secured Party with an opinion of counsel
for Debtor that the security interest in favor of the Secured Party created by
this Agreement constitutes a valid and perfected first lien on, and a perfected
security interest in, such inventory in the county, jurisdiction and State in
which such inventory is to be moved. Notwithstanding the foregoing, it is
understood and agreed that if for any reason any of the Collateral at any time
is kept or located at locations other than those above listed or contained in
any aforementioned notice given to Secured Party, Secured Party shall
nevertheless have and retain a security interest therein. Debtor shall furnish
to Secured Party a statement respecting any loss or material damage to any of
the Collateral. Debtor shall pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against the Collateral
except to the extent that the validity thereof is being contested in good faith.

 

Security Agreement

Page 4 of 11

 

 



(j)       Insurance. From and after the date of this Agreement and until the
Obligation is paid in full:

 

(i)       Debtor will, at its expense, maintain at all times “all-risk”
insurance on the Collateral against loss or damage (including, without
limitation, against loss or damage by fire, explosion, theft and such other
casualties as are usually insured against by prudent companies engaged in the
same or similar businesses) in such amounts, in such form and with such
insurance companies as shall be reasonably satisfactory to Secured Party.

 

(ii)       Debtor will, at its expense, maintain at all times general public
liability insurance against claims for bodily injury or death or property damage
arising out of the use, ownership, possession, operation or condition of the
Collateral which Debtor uses in the ordinary course of business, such insurance
to be in such amounts, in such form and with such insurance companies as shall
be reasonably satisfactory to Secured Party.

 

(iii)       Debtor will, at its own expense, maintain at all times workmen’s
compensation or similar insurance as may be required under the laws of each
jurisdiction where Debtor is located or operates.

 

(iv)       Debtor shall not do any act, nor voluntarily suffer or permit any act
to be done, whereby any insurance required hereby shall or may be suspended,
impaired or defeated, or suffer or permit the Collateral to be used in any
activity not permitted under the policies of insurance then in effect without
first procuring insurance satisfactory to Secured Party in all respects for such
activity.

 

(v)       Debtor shall deliver to Secured Party true copies of the policies (or
certificates thereof), certified to the satisfaction of Secured Party,
evidencing the insurance maintained hereunder.

 

(vi)       Secured Party shall be named as additional insureds on all insurance
policies required hereunder and such policies shall provide that there shall be
no cancellations or modifications of such policies unless Secured Party is
notified in writing at least ten (10) days prior to such cancellations or
modifications.

 

Security Agreement

Page 5 of 11

 

 



(vii)       Debtor will deliver to Secured Party, promptly upon request and in
any event within ninety (90) days of any such request, a certificate signed by
the president or other authorized officer of Debtor setting forth the
particulars as to all insurance required to be maintained pursuant to this
subparagraph and certifying that such insurance policies comply with the
requirements of this subparagraph, that all premiums then due thereon have been
paid and that the same are in full force and effect.

 

(k)       Inventory. Secured Party’s Security Interest in inventory (if
applicable) shall continue through all steps of manufacture and sale and attach
without any further action to raw materials, work in process, finished goods,
returned goods and proceeds resulting from the sale or disposition of such
inventory. All inventory is or will be kept at the address of Debtor specified
in this Agreement or at such other addresses as provided in writing to Secured
Party. Debtor will notify Secured Party in writing of any changes in or
additions to the address set forth herein. Notwithstanding the foregoing it is
understood and agreed that if for any reason inventory be at any time kept or
located at locations other than those above listed or hereafter consented to by
Secured Party, Secured Party shall nevertheless have and retain a security
interest therein. No inventory shall be removed from such locations except for
the purposes of sales, leases or other uses in the ordinary course of business;
but a sale in the ordinary course of business shall not include any transfer or
sale in satisfaction, partial or complete, of a debt owed by the Debtor.

 

(l)       Security. Debtor acknowledges and agrees that the Note shall be
secured by a first security interest in the Collateral.

 

(m)       Annual Audited Financial Statements. Debtor shall furnish to Secured
Party unaudited (unqualified) financial statements for Debtor (to include a
balance sheet, income statement, statement of changes in equity, statement of
cash flows and notes thereto) no later than March 31st of each year, subject to
Secured Party’s reasonable approval of the independent certified public
accounting firm.

 

6.       Rights and Powers of Secured Party. Secured Party may, in its
discretion, upon the occurrence of an Event of Default hereunder which shall be
continuing, do any one or more of the following: (i) require Debtor to give
possession or control of the Collateral to Secured Party; (ii) take physical
possession of the Collateral and maintain it on Debtor’s premises, in a public
warehouse or at such other place as to which Secured Party may remove the
Collateral or any part thereof; (iii) take control of proceeds and use cash
proceeds to reduce any part of the Obligation; (iv) take any action Debtor is
required to take or any other necessary action to obtain, preserve, and enforce
this Agreement, and maintain and preserve the Collateral, without notice to
Debtor, and add costs of same to the Obligation (but Secured Party is under no
duty to take any such action); and (v) release Collateral in its possession to
Debtor, temporarily or otherwise. Secured Party may at any time in its
discretion transfer any of the Collateral or evidence thereof into its own name
or that of its nominee and receive the proceeds therefrom and hold the same as
security for the Obligation, or, following the occurrence and continuance of an
Event of Default, apply the same thereon. Secured Party may, following the
occurrence and continuance of an Event of Default, but shall be under no duty
to, demand, collect, receipt for, settle, compromise, adjust, sue for,
foreclose, or realize upon Collateral, in its own name or in the name of Debtor,
as the Secured Party may determine. Secured Party shall not be liable for any
act or omission on the part of the Secured Party, its officers, agents, or
employees, except willful misconduct and gross negligence. The foregoing rights
and powers of Secured Party shall be in addition to, and not a limitation upon,
any rights and powers of Secured Party given by law, custom, elsewhere by this
Agreement or otherwise.

 

Security Agreement

Page 6 of 11

 

 



7.       Default.

 

(a)       Events of Default. Debtor shall be in default under this Agreement
upon the happening of any of the following events or conditions (“Events of
Default”):

 

. (i) Default in the timely payment or performance of the Obligation or any
covenant or liability contained herein or secured hereby; or

 

(ii)       Any representation or warranty contained herein shall be false or
misleading in any material respect when made.

 

(b)       Remedies of Secured Party Upon Default. When an Event of Default
occurs, and at any time thereafter, Secured Party may declare the Obligation or
any part thereof immediately due and payable and may proceed to enforce payment
of the same and to exercise any and all of the rights and remedies provided by
Title 1 of the Texas Business and Commerce Code as well as all other rights and
remedies possessed by Secured Party under this Agreement or otherwise. Secured
Party may require Debtor to assemble the Collateral and make it available to
Secured Party at any place to be designated by the Secured Party which is
reasonably convenient to all parties. Unless the Collateral threatens to decline
rapidly in value or is of a type customarily sold on a recognized market,
Secured Party will give Debtor reasonable notice of the time after which any
private sale or any other intended disposition thereof is to be made. Expenses
of retaking, holding, preparing for sale, selling, leasing and the like shall
include Secured Party’s reasonable attorneys’ fees and legal expenses. Secured
Party shall be entitled to immediate possession of the Collateral and shall have
authority to enter upon any premises upon which the same may be situated and
remove the same therefrom. If Secured Party disposes of the Collateral, or any
portion thereof, following default, the proceeds of such disposition available
to satisfy the Obligation shall be applied by Secured Party to the Obligation in
such order and in such manner as Secured Party in its discretion shall decide.

 

8.       General.

 

(a)       Assignment of Collateral by Secured Party. The Secured Party may
assign all or any part of the Obligation, and may assign, transfer, or deliver
to any transferee any or all of the Collateral, and thereafter Secured Party
shall be fully discharged from all responsibility with respect to the Collateral
so assigned, transferred or delivered. Such transferee shall be vested with all
the powers and rights of the Secured Party hereunder with respect to such
Collateral, but the Secured Party shall retain all rights and powers hereby
given with respect to any of the Collateral not so assigned or transferred.

 

Security Agreement

Page 7 of 11

 

 



(b)       Waiver. No delay on the part of the Secured Party in exercising any
power or right shall operate as a waiver thereof, nor shall any single or
partial exercise of any power or right preclude other or further exercise
thereof or the exercise of any other power or right. No waiver by Secured Party
of any right hereunder or of any Event of Default by Debtor shall be binding
upon Secured Party unless in writing, and no failure by Secured Party to
exercise any right hereunder or waiver of any Event of Default of Debtor shall
operate as a waiver of any other or further exercise of such right or of any
further Event of Default.

 

(c)       Parties Bound. The rights of Secured Party hereunder shall inure to
the benefit of its successors and assigns. The terms of this Agreement shall be
binding upon the successors and assigns of the parties hereto. All
representations, warranties and agreements of Debtor shall bind Debtor’s
successors and assigns. This Agreement shall constitute a continuing agreement
applying to all future transactions of a character contemplated at the date of
this Agreement.

 

(d)       Definitions. Unless the context indicates otherwise, definitions in
the Texas Business and Commerce Code (the “Code”) apply to words and phrases in
this Agreement; if Code definitions conflict, Title 1 of the Code definitions
apply.

 

(e)       Notice. Any notices or other communications required or permitted
hereunder shall be sufficiently given if delivered personally or sent by
registered or certified mail, postage prepaid, to the applicable party at its
address below given or at such other address as shall be furnished in writing by
such party to the other, and shall be deemed to have been given as of the date
so delivered or deposited in the United States Mail. Notice mailed in accordance
with this section at least five (5) days prior to the related action (or if the
Code elsewhere requires a longer period, such longer period) shall be deemed
reasonable.

 

  If to Debtor:Vaden Landers     5203 Maryland Way, Suite 102     Brentwood,
Tennessee 37027         If to Secured Party: Payment Data Systems, Inc.  
  12500 San Pedro, Suite 120     San Antonio, Texas 78216

 

(f)       Modifications. No provision hereof shall be modified or limited except
by a written agreement expressly referring hereto and to the provision so
modified or limited and signed by all parties to this Agreement, and without
limiting the foregoing, no course of conduct, usage of trade or law merchant
shall modify or limit any provision hereof.

 

(g)       Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Security Agreement

Page 8 of 11

 

 



(h)       Financing Statement. Secured Party is authorized on behalf of Debtor
as Debtor’s agent and attorney in fact, for such purpose, to complete and sign
one or more financing statements with respect to any Collateral covered by this
Agreement and to file the same in an appropriate office or place. A carbon,
photographic or other reproduction of this Agreement or of any financing
statement prepared in conjunction herewith is sufficient as a financing
statement.

 

(i)       Applicable Law. This Agreement shall be construed in accordance with
the laws of the State of Texas, except to the extent that the validity and
perfection of the Security Interest, or remedies hereunder, in respect of any
particular Collateral are governed by the laws of a jurisdiction other than the
State of Texas.

 

(j)       Jurisdiction and Venue. Each of the parties agrees that any action or
proceeding arising out of or related in any way to this Agreement shall be
brought solely in a Texas state court of competent jurisdiction sitting in San
Antonio, Bexar County, Texas. Debtor hereby irrevocably and unconditionally
consents to the jurisdiction of any such court and hereby irrevocably and
unconditionally waives any defense of an inconvenient forum to the maintenance
of any action or proceeding in any such court, any objection to venue with
respect to any such action or proceeding and any right of jurisdiction on
account of the place of residence or domicile of any party thereto.

 

(k)       Facsimile or .pdf Signatures. Delivery of a copy of this Agreement
bearing an original signature by facsimile transmission (whether directly from
one facsimile device to another by means of a dial-up connection or whether
mediated by the worldwide web), by electronic mail in “portable document format”
(.pdf) form, or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing the original signature.

 

(l)       No Presumption Against Drafter. The parties understand and agree that:
(a) this Agreement is freely negotiated by all parties; and (b) in any
controversy, dispute or contest over the meaning, interpretation, validity or
enforceability of this Agreement or any of its terms or conditions, there shall
be no inference, presumption or conclusion drawn against either party by virtue
of that party having drafted this Agreement or any portion thereof.

 

9.        Limitation on Agreements. All agreements between Debtor and Secured
Party, whether now existing or hereafter arising and whether written or oral,
are hereby expressly limited so that in no contingency or event whatsoever,
whether by reason of acceleration of the maturity of the Obligation or
otherwise, shall the amount paid, or agreed to be paid, to Secured Party for the
use, forbearance, or detention of the money to be loaned under the Note or
otherwise or for the payment or performance of any covenant or obligation
contained herein, or in any other document evidencing, securing or pertaining to
the Obligation or the Collateral, exceed the maximum amount, if any, permissible
under applicable law. If from any circumstances whatsoever interest would
otherwise be payable to Secured Party in excess of the maximum lawful amount,
the interest payable to Secured Party shall be reduced to the maximum amount
permitted under applicable law, and if from any such circumstance the Secured
Party shall ever receive as interest or otherwise an amount which would exceed
the highest lawful rate, such amount which would be excessive interest shall be
applied to the reduction of the principal amount owing on account of the
Obligation or on account of any other principal indebtedness of Debtor to the
Secured Party, and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal of the Obligation and such other
indebtedness, such excess shall be refunded to Debtor. All sums paid or agreed
to be paid to the Secured Party for the use, forbearance or detention of the
indebtedness of Debtor to the Secured Party shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full of the principal (including the
period of any renewal or extension thereof) so that the interest on account of
such indebtedness shall not exceed the maximum amount permitted by applicable
law. The term “applicable law” as used in this Section 9 shall mean the laws of
the State of Texas or the laws of the United States, whichever laws allow the
greater rate of interest, as such laws now exist or may be changed or amended or
come into effect in the future. The terms and provisions of this Section shall
control and supersede every other provision of all agreements between the Debtor
and the Secured Party.

 

Security Agreement

Page 9 of 11

 

 



10.       No Unlawful Liens. In no event may this Agreement secure any debt or
create any lien which is prohibited by law.

 

11.       Debtor Benefitting from Note. Debtor acknowledges and agrees that
Debtor is benefitting from the Note.

 

 

[SIGNATURE PAGE FOLLOWS]

 



Security Agreement

Page 10 of 11

 

 

EXECUTED as of the Effective Date.

 

 



  DEBTOR:                 SINGULAR PAYMENTS, LLC,                   By: /s/
Vaden Landers     Vaden Landers, President                                      
                            SECURED PARTY:                 PAYMENT DATA SYSTEMS,
INC.                   By: /s/ Louis A. Hoch           Name: Louis A. Hoch      
      Title: President & CEO

 

 

 

 

 

Security Agreement Page 11 of 11





--------------------------------------------------------------------------------

